IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                 )
STUART SCHOENMANN,               )
                                 )
              Plaintiff,         )
                                 )
         v.                      ) C.A. No. 2021-0326-SG
                                 )
ANGELIQUE IRVIN,                 )
                                 )
              Defendant,         )
                                 )
          and                    )
                                 )
CLEAR ALIGN, LLC,                )
                                 )
              Nominal Defendant. )
                                 )

                        MEMORANDUM OPINION

                     Date Submitted: February 10, 2022
                        Date Decided: June 2, 2022


Stacey A. Scrivani, of STEVENS & LEE, P.C., Wilmington, Delaware, Attorney for
Plaintiff Stuart Schoenmann.

Joanna J. Cline, Christopher B. Chuff, and Emily L. Wheatley, of TROUTMAN
PEPPER HAMILTON SANDERS LLP, Wilmington, Delaware, Attorneys for
Defendant Angelique Irvin and Nominal Defendant Clear Align, LLC.




GLASSCOCK, Vice Chancellor
      This unusual case starts with a not-uncommon scenario.              A Defendant

controller and (at times) sole manager of a limited liability company engaged in what

are alleged to be self-dealing actions and transactions, in violation of her

contractually provided duty of loyalty. Among the claims are a direct claim asserting

distributions made to the controller but not to the other members, in violation of the

company’s LLC Agreement, and a derivative claim asserting, rather opaquely, that

a number of self-payments authorized by the controller violated her duty of loyalty

to the LLC.

      What is unusual here is the uncertainty caused by the fluid nature of the board

of managers. The controller—holder of the majority of the membership interests—

has the contractual authority to add or remove managers, as well as to determine the

number of managers, which she is alleged to have wielded frequently, as her own

self-interest dictated.   The defendant controller raises, for instance, failure to

establish demand futility, pointing to managers she put in as replacement managers

and noticed to members on the eve of (and, inferentially, in light of) a motion to

dismiss in this action. Moreover, the distributions at issue largely took place outside

the analogous contractual statute of limitations. While the Plaintiff maintains the

doctrine of equitable tolling is applicable given the controller’s status as a fiduciary,

the defendant controller counters with the fact that the Plaintiff was himself, at

certain times, a manager of the LLC, and that as a fiduciary he must be charged with


                                           1
knowledge of the improper distributions. Per the Defendants, the Plaintiff is in not

position, therefore, to avail himself of equitable tolling.

      I consider this oddity, below. One of the Plaintiff’s causes of action invokes

the covenant of good faith and fair dealing, which I find unwarranted under the LLC

Agreement at issue. A second relies on a reading of the LLC Agreement—as to the

required number of managers—that I find unsupported by the language of that

document. Otherwise, I find at this plaintiff-friendly stage that demand is excused,

permitting consideration of the derivative breach of duty claim. Further, with respect

to the direct claim of improper distributions, I find that equitable tolling is at least

sufficiently invoked to allow that claim to go forward until creation of a record. The

Defendants’ motion to dismiss, accordingly, is denied in part and granted in part.

My reasoning follows a statement of the facts.

                                 I. BACKGROUND

      The instant lawsuit deals with both direct and derivative claims pled against a

limited liability company and its founder, Angelique Irvin. The Plaintiff, Stuart

Schoenmann, was previously on the board of managers (the “Board”) of the limited

liability company, called Clear Align (sometimes referred to as the “Company”).

Following his removal from the Board, he filed a books and records demand under

18 Delaware Code Section 305 as a member of Clear Align. The books and records

demand (the “Demand”) did not yield helpful information, in Schoenmann’s view,



                                           2
and he believed the current Company Board was not making timely attempts to

provide him with current information. He ultimately determined to bring the instant

suit against Irvin and the Company rather than to continue his requests for books and

records.

      The claims Schoenmann has advanced are pled as follows: two direct claims

against Irvin, one for breach of the implied covenant of good faith and fair dealing

in connection with the discharge of managers, and one for breach of contract relating

to distributions to be paid by the Company, which were allegedly not made pro rata

as required by the LLC Agreement; and two derivative claims pled on behalf of the

Company against Irvin, one for breach of contract for the Company’s alleged failure

to maintain three Managers on the Board at all times and one for breach of fiduciary

duty, presumably for self-dealing. Though the claims sound similar facially, they

are predicated upon separate factual bases.

      The case is before me on a motion to dismiss. The Defendants ask me to

dismiss all of the claims, believing Schoenmann to have failed to plead demand

futility with respect to the two derivative claims, and that the claims against Irvin

fail under Rule 12(b)(6). The Defendants also argue that the derivative breach of

contract claim fails to state a claim.

      I turn now to an exposition of the facts.




                                          3
       A. Factual Overview1

               1. The Parties and Relevant Non-Parties

       Plaintiff Stuart Schoenmann is a member of Clear Align and, per the

Complaint, has been since 2014.2 He was also previously a Manager of Clear Align,

originally appointed in July 2015.3

       Defendant Angelique Irvin is the President and CEO of Clear Align, and has

been since the Company’s formation in 2004. 4 She is also a Manager of the

Company and its majority member.5

       Nominal Defendant Clear Align is a Delaware limited liability company in

the technology sector. 6 Clear Align’s operating agreement (the “LLC Agreement”)

provides for a Board of Managers (defined above as “Board”) that manages “[t]he

business and affairs of the Company . . . except as otherwise expressly provided in

this Agreement.”7

       A description of the relevant non-parties is complicated by the fact that the

Complaint alleges two different Boards of Managers.                   One of the Boards of


1
  Unless otherwise specified, the facts in this section are drawn from the Complaint. Verified Am.
Compl., Dkt. No. 6 [hereinafter “Compl.”]. This section is reflective of the Complaint, and I
consider the facts to be true as pled in the Complaint, in accordance with the applicable standard
on a motion to dismiss. This section therefore does not constitute formal findings of fact.
2
  Id. ¶ 8.
3
  See id. ¶ 178.
4
  Id. ¶ 9.
5
  Id. ¶¶ 1, 48, 55.
6
  Id. ¶ 10. I refer to Clear Align and Irvin together as “Defendants” in this Memorandum Opinion,
despite Clear Align’s status as a nominal defendant, in concert with the parties’ papers.
7
  Id. at Ex. C, § 6.1(b)(i).

                                                4
Managers described the Plaintiff believes to be the current Board 8 based on his

demand for books and records, and he originally pled demand futility with respect

to this Board. 9 That Board (referred to as the “Original Demand Board”) consists of

Irvin, Gregory Bell, Chief Operating Officer of the Company,10 and Scott Custer, a

consultant for the Company.11

       Schoenmann made his original Demand on May 7, 2019.12 When documents

were not forthcoming, he filed a books and records action on July 16, 2019. 13 The

original complaint was filed on April 16, 2021, 14 but it was subsequently amended

(such later filing, the “Complaint”).15 Per the Complaint, on June 4, 2021, “within

half an hour of filing the bare bones motion to dismiss . . . Irvin emailed

Schoenmann for the first time a Member Consent purportedly signed on January 29,

2021 and purporting to remove Bell and Custer from the Board and adding Lodish

and Jed Dunbar.”16       I refer to this purported consent as the “2021 Consent”

throughout. Leonard Lodish is a Clear Align investor.17 The Complaint does not




8
  Id. ¶ 213.
9
  See Verified Compl. for Breach of Fiduciary Duties ¶¶ 209–45, Dkt. No. 1.
10
   Compl. ¶¶ 213, 220–21.
11
   Id.
12
   Id. ¶¶ 11, 14.
13
   See Schoenmann v. Clear Align, LLC, C.A. No. 2019-0544-SG, Verified Compl. for Inspection
of Books and Rs., Dkt. No. 1.
14
   Verified Compl. for Breach of Fiduciary Duties, Dkt. No. 1.
15
   See Compl.
16
   Id. ¶ 214.
17
   Id. ¶ 24.

                                             5
plead additional facts about Dunbar. This second purported Board of Managers,

composed of Lodish, Dunbar, and Irvin, is referred to herein as the “Purported

Current Board.”

       Other relevant non-parties include David Noteware, a prior Manager of Clear

Align originally appointed in 2009,18 and Robert Irvin, Defendant Irvin’s husband.19

       Schoenmann and Noteware were removed from the Board in April 2019. 20

              2. Clear Align’s Pertinent Agreements

       Two main agreements are referred to throughout the Complaint: an

Employment Agreement (the “Employment Agreement”) purportedly between Irvin

and the Company, and the LLC Agreement of the Company.

       The LLC Agreement outlines the composition of the Board, a provision relied

on in the derivative breach of contract cause of action against Irvin for failure to

maintain a full Board of Managers. That provision reads:

              (i) The number of Managers shall be one (1) until such
              time as the Members holding a majority of the Voting
              Rights determine to increase such number, and such
              Manager(s) shall be elected (including election following
              removal, resignation or death) by the affirmative vote of
              the Members holding a majority of the Voting Rights.
              Unless so determined otherwise, the Manager shall be
              Angelique Irvin.



18
   Id. ¶ 162.
19
   Id. ¶ 33.
20
   Id. ¶ 181 (identifying the date of removal as April 4, 2019); id. ¶¶ 194–95 (identifying the
termination as taking place “[t]he very next day” after April 4, i.e., April 5, 2019).

                                              6
               …

               (iii) The Members that are entitled to elect a Manager may
               at any time remove (and replace) with or without cause
               any such Manager pursuant to (c)(i) above. A Member
               who removes a Manager shall promptly provide notice to
               the other Members of such removal and of the replacement
               for such Manager. 21

       The Complaint pleads that Irvin is the sole member holding a majority of the

voting rights referenced in the LLC Agreement, purportedly effectively giving her

the ability to expand or decrease the Board at will. 22 The Plaintiff challenges this

interpretation in his direct claim against Irvin for breach of the implied covenant of

good faith and fair dealing. 23 Irvin was the sole Manager until 2009.24

       The LLC Agreement also includes requirements for any distributions made

by Clear Align. 25 Distributions are to be made “to the extent available and deemed

appropriate by the Board of Managers in its sole discretion.” 26 When the Board of

Managers authorizes a distribution, those distributions “shall be made pro rata to

the Members in accordance with their Percentage Interests at such times and in such

amounts as the Board of Managers shall determine.” 27




21
   Id. at Ex. C, § 6.1(c) [such Exhibit hereinafter “LLC Ag.”].
22
   Id. ¶¶ 48–49.
23
   Id. ¶¶ 289–93.
24
   Id. ¶ 62.
25
   Id. ¶ 51.
26
   LLC Ag., § 4.1(a).
27
   Id.

                                                 7
       The LLC Agreement also states specifically that Managers and officers of the

Company owe both the members and the Company duties of loyalty and due care

per Delaware law.28

       The Employment Agreement between Irvin and the Company is also

indirectly at issue. In 2006, Irvin signed a resolution authorizing the Company to

enter into an employment agreement with her while she was the sole Manager.29

The agreement is signed on behalf of the Company by her husband, despite the fact

that he did not hold a position with the Company.30

       The Employment Agreement provides Irvin with an annual base salary of

$180,000, and contemplates that the salary will be reviewed yearly by the Board in

accordance with performance review policies.31 As noted above, no one else joined

the Board until 2009, so any review from 2006 until 2009 was conducted solely by

Irvin.32 The Employment Agreement also allows for reimbursement for “reasonable

expenses related to Irvin’s employment . . . commensurate with that authorized for

senior level executives.” 33




28
   Id. § 6.5.
29
   Compl. ¶ 55.
30
   Id. ¶ 56.
31
   Id. ¶¶ 59–60. The Plaintiff also points out that the Employment Agreement was necessarily the
product of self-dealing as Irvin was the only Board Manager at that time and was therefore
negotiating “with herself.” Id. ¶ 58.
32
   Id. ¶¶ 62–63.
33
   Id. ¶ 64 (emphasis added).

                                               8
              3. Schoenmann and Noteware Investigate Irvin’s Alleged Disloyal
              Acts

       In 2018, the Board consisted of Irvin, Schoenmann, and Noteware. 34 At that

time, Irvin spoke to Schoenmann and Noteware about increasing her

compensation.35 As part of a review of Irvin’s compensation, Irvin told Noteware

and Schoenmann that she had used the Company to pay her personal income taxes

for years. 36 This admission prompted Schoenmann and Noteware to look more

deeply into the financials of the Company. 37 As they conducted a deeper review,

Schoenmann and Noteware spoke with various individuals at the Company who

brought financial but also other types of concerns about Irvin to their attention. 38

       Schoenmann and Noteware scheduled a meeting with Irvin to suggest an

independent investigation into the various concerns.39 Some of these concerns are

outlined below.




34
   See, e.g., id. ¶ 182 (identifying mid-2018 as the time Irvin asked Schoenmann and Noteware
about increasing her compensation); id. ¶¶ 194–95 (demonstrating Schoenmann and Noteware’s
terminations from the Board in April 2019). The Company’s inconsistent recognition of Noteware
as a Manager is discussed infra.
35
   Id. ¶ 182.
36
   Id. ¶ 184.
37
   Id. ¶ 185.
38
   Id. ¶¶ 185, 188.
39
   Id. ¶ 189.

                                              9
                      a. Personal Benefits Reaped by Irvin

       The majority of the concerns regarding personal benefits Irvin received from

the Company are financial in nature, though certain other allegations are made. 40 Of

primary importance, Irvin paid herself distributions for tax years 2013, 2014, 2015,

and 2016, years when no other members received distributions. 41 Irvin also paid

herself and other members distributions for tax years 2017 and 2018, though it is

unclear whether those distributions were paid pro rata with the other members’

distributions. 42

       As mentioned above, Irvin caused the Company to pay her personal tax

returns.43 She also executed resolutions authorizing the Company to purchase a

company car for “traveling employees for sales and business development purposes”

in 2008, when she was the only Manager of the Board. 44 The Complaint alleges

Irvin in fact purchased herself two company cars.45 The Company paid for the gas,

insurance, and maintenance on both such cars, in addition to the maintenance

expenses for her husband’s personal car.46 She also failed to keep track of mileage




40
   These include allegations that Irvin required employees to babysit her children and allegations
of sexual harassment of male employees by Irvin. See id. ¶¶ 118–29.
41
   Id. ¶¶ 94–101.
42
   Id. ¶¶ 102–07.
43
   Id. ¶ 184.
44
   Id. ¶ 73.
45
   Id. ¶ 78.
46
   Id. ¶¶ 80–81.

                                               10
used for personal use as opposed to business use, despite the Company’s finance

department’s requests to do so.47

         Per the Plaintiff, Irvin and her husband also used Company funds for a host

of personal expenses, including tolls, groceries, alcohol, clothing, toys, videos,

gardening supplies, haircuts, pharmaceuticals, cell phones, personal travel, and

meals. 48 Expense reports were not provided to the Company for these items. 49

                    b. Inconsistencies in Corporate Records

        The Complaint also pleads a number of troubling allegations regarding Clear

Align’s corporate records and Defendant Irvin’s hand in either falsifying or

inconsistently keeping such records.

        For example, and most innocently, Board records are evidently inconsistent

as to Noteware’s service as a Manager. He was elected in April 2009, 50 but minutes

from a meeting held in March 2010 (concerning a Company acquisition) reflects

Irvin as the singular Manager.51 Noteware then attended a Board meeting just nine

days later, and is reflected in the records as a Board attendee.52 Board records also

show a meeting in March 2011, held with only Irvin’s attendance as the “Sole




47
   Id. ¶ 82.
48
   Id. ¶ 89.
49
   Id. ¶ 90.
50
   Id. ¶ 162.
51
   Id. ¶ 164.
52
   Id. ¶ 165.

                                         11
Manager,” and purportedly approving the very same acquisition from the March

2010 minutes.53

       In January 2014, Irvin “held a meeting with herself to retroactively remove

Noteware from the Board as of” March 1, 2011. 54 Per the Complaint, Noteware

never received notice of his purported removal from the Board.55

       Then, in July 2015, Irvin expanded the Board to make Schoenmann a

Manager.56 Meeting minutes from the July 22, 2015 meeting indicate that Noteware

was evidently re-elected to the Board around the same time.57

       Despite Schoenmann and Noteware’s positions as Managers, Irvin held a

special Board meeting on April 1, 2019, with herself, which approved a lease in

excess of $2 million.58

       The Board consisted of Irvin, Schoenmann, and Noteware until the latter two

were removed from the Board in April 2019.59

                      c. Irvin’s Alleged History of Forgery

       Schoenmann pleads a number of historical alleged forgeries perpetrated by

Irvin. While it is not necessary to relate each of these in detail, they are informative


53
   Id. ¶ 166.
54
   Id. ¶ 172.
55
   Id. ¶ 173.
56
   Id. ¶ 178.
57
   See id. ¶ 179 (“The minutes . . . indicate that the Board now consisted of Noteware (apparently
again) and Schoenmann.”).
58
   Id. ¶ 181.
59
   Id.

                                               12
of what the Plaintiff suggests is a pattern of behavior by Irvin. 60 Schoenmann pleads

that Irvin allegedly submitted a forged independent contractor agreement to the

Internal Revenue Service in connection with a dispute over a former employee’s tax

status in 2017.61 The Complaint states that the former employee in question believes

his signature was forged. 62

       Similarly, the Complaint alleges a Board resolution containing a forgery of

Manager Noteware’s signature.63 Noteware has submitted an affidavit in connection

with the Complaint that states the signature in question is not his. 64

       Finally, the Complaint alleges that Irvin backdated Clear Align’s former

CFO’s employment agreement in connection with a different litigation.65 That

litigation, initiated by the Company, sued to prevent the former CFO from breaching

a noncompete, but attached in support only a partially executed employment

agreement.66 After partial execution was raised as a defense, Irvin produced a fully

executed copy.67 The suggestion is this employment agreement was signed and

backdated by Irvin.



60
   See, e.g., id. ¶ 130.
61
   See id. ¶¶ 131–43.
62
   Id. ¶ 137.
63
   Id. ¶¶ 157–60.
64
   See id. at Ex. D.
65
   Id. ¶¶ 144–53. The Complaint alleges the backdating in a heading prior to paragraph 144 but
fails to include it in a paragraph. See generally id.
66
   Id. ¶¶ 147–48.
67
   Id. ¶¶ 148–53.

                                             13
               4. The Demand, The Lawsuit, and the Purported Change in Board

       After Noteware and Schoenmann undertook their review of Irvin’s conduct

and recommended an internal investigation be commenced, Irvin terminated both

Noteware and Schoenmann from their positions on the Board and instructed them

not to speak with Company employees.68

       As the only remaining Manager on the Board, Irvin then raised her salary from

$180,000 to $250,000, and requested that the CFO make a $1,800,000 payment to

Irvin for deferred compensation. 69    The CFO refused and has since left the

Company.70

       Following his removal from the Board, on May 7, 2019, Schoenmann

delivered the Demand for certain Company books and records, requesting 41

categories of documents. 71 The Company was not forthcoming in providing books

and records; the Complaint alleges “delay, document manufacturing and . . . likely

document destruction.” 72

       In support of the document manufacturing, Schoenmann points to an email

sent by Irvin four days after receiving the Demand. 73 That email, sent to the

Company’s outside accounting firm, blamed the Company’s prior Chief Financial


68
   Id. ¶ 195.
69
   Id. ¶¶ 196, 198.
70
   Id. ¶¶ 199–200.
71
   Id. ¶¶ 11, 14.
72
   Id. ¶ 17.
73
   Id. ¶ 204.

                                         14
Officer for “poor paperwork” and the payment of Irvin’s personal expenses without

her knowledge or approval.74 Other documents failed to include metadata.75

        Schoenmann followed up by filing suit to force production of the requested

documents.76        The Company still failed to produce documents responsive to

Schoenmann’s demand.77         Clear Align apparently said “it produced all the

documents it had” in certain categories that were demonstrably lacking. 78 For

example, though Irvin had benefited from bonuses and back pay, Clear Align did not

produce any documents demonstrating Company approval of bonuses or back pay,

but responded that it had produced all the pertinent documents. 79 Similarly, the

Company did not produce any Company policies relating to performance review or

expense reimbursement in connection with the Demand, though such policies were

referenced in Irvin’s Employment Agreement.80

        Schoenmann ultimately determined to stop pursuing his books and records

claims in favor of pursuing this lawsuit.81




74
   Id.
75
   Id. ¶¶ 206–09.
76
   Id. ¶ 18.
77
   Id. ¶¶ 19–21.
78
   Id. ¶ 31.
79
   Id.
80
   See id. ¶¶ 61, 65.
81
   Id. ¶ 42.

                                          15
                      a. Demand Futility With Respect to the Original Demand Board

       Again, the original complaint in this action was filed on April 16, 2021.82 The

Complaint asserts that the pertinent Board at the time of the original complaint’s

filing was the Original Demand Board (Irvin, Bell, and Custer), 83 but as discussed

above, on June 4, 2021, after the initiation of this action, Clear Align circulated a

consent purporting to change the Board’s composition as of January 29, 2021.84 The

Complaint was subsequently amended and addresses demand futility with respect to

both Boards. 85

       The Defendants concede Irvin’s lack of impartiality in their opening brief.86

The arguments the Plaintiff makes with respect to Bell and Custer are similar. Each

is an employee or consultant of the Company and therefore receives compensation

from the Company.87 Thus, the Complaint alleges, neither can be expected to

exercise his independent business judgment “without being influenced by the

adverse personal consequences” that might result from such a decision. 88

       Bell and Custer were also on the Board when Schoenmann was pursuing his

Demand. He therefore pleads that Bell and Custer have “already demonstrated” their


82
   Verified Compl. for Breach of Fiduciary Duties, Dkt. No. 1.
83
   See supra notes 10–11 and accompanying text.
84
   Compl. ¶ 214.
85
   See generally Compl.
86
   See Defs.’ Opening Br. Supp. Mot. to Dismiss Verified Am. Compl. 40, Dkt. No. 11 [hereinafter
“OB”].
87
   Compl. ¶ 225.
88
   Id. ¶ 223.

                                              16
inability to act independently because they did not engage in an analysis of Irvin’s

compensation, which had been promised as part of the Demand investigation. 89 No

such analysis was ever undertaken. 90 The Plaintiff also provides a second example

of Bell and Custer’s failure to act independently. Irvin, on behalf of the Board,

offered a “limited buyout” to Company members and unit holders in November

2020. 91 Following a review of his Schedule K-1 for tax year 2020 received from

the Company, the Plaintiff noticed that there was no change in his percentage

ownership following the alleged buyout; after inquiry, he discovered that the

Company did not have the financial ability to go through with any buyouts and

“ultimately did not honor any buyout offer.” 92 Schoenmann pleads this is evidence

of Bell and Custer’s inability to act independently and as required by their fiduciary

duties.93

                     b. Demand Futility With Respect to the Purported Current
                     Board

       The Purported Current Board consists of Irvin, Lodish, and Dunbar.94 No

specific facts are pled with respect to Dunbar solely; the case against him is entirely

inferential. 95 The Plaintiff has pled facts that he argues demonstrate Lodish’s lack


89
   Id. ¶¶ 226–28.
90
   Id. ¶ 228.
91
   Id. ¶ 232.
92
   Id. ¶¶ 235–37.
93
   Id. ¶ 238.
94
   See supra note 16 and accompanying text.
95
   See generally Compl.

                                              17
of independence. For example, Lodish received from Irvin in exchange for “no

consideration” a 7.4% membership interest in the Company in 2004.96 In 2006,

Lodish received a “special bonus” consisting of 9700 units in the event the Company

was sold, again for no consideration.97

       For his part, in 2019 Lodish wrote a letter (the “Lodish Letter”) that expresses

his opinion that it was appropriate for Irvin to increase her compensation and her

husband’s compensation “[i]n the absence of a Board of Directors.”98                     The

Complaint characterizes the Lodish Letter as a “prior blessing of Irvin’s bad acts”

and therefore concludes that Lodish cannot independently evaluate a litigation

demand regarding those same acts. 99 Notably, despite the statement that the Lodish

Letter was made in the absence of a Board, the letter was authored on June 18, 2019,

at which time Custer and Bell were Managers.100

       B. Procedural History

       The procedural history here is mercifully brief. This plenary action was filed

on April 16, 2021.101 The complaint was amended, as discussed above, on July 13,

2021. 102 The Defendants moved to dismiss in July 2021, and, following briefing, I


96
   Id. ¶ 272.
97
   Id. ¶ 273.
98
   Id. ¶¶ 210, 211, 275. The Complaint quotes this language. I assume the Lodish Letter itself
makes the error of referring to the Board as a Board of Directors (rather than Managers).
99
   Id. ¶ 279.
100
    Id. ¶ 211.
101
    Verified Compl. for Breach of Fiduciary Duties, Dkt. No. 1.
102
    Compl.

                                             18
held oral argument on the motion to dismiss. 103 The parties submitted supplemental

briefing on the issue of equitable tolling; at the conclusion of that briefing I

considered the matter fully submitted.104

                                       II. ANALYSIS

       The motion to dismiss here is predicated in part upon failure to establish

demand futility under Rule 23.1105 and in part upon failure to state a claim under

Rule 12(b)(6). The applicable standard of review for the latter entitles the Plaintiff

to have all well-pled factual allegations accepted as true and to receive the benefit

of all reasonable inferences. 106 The motion to dismiss should only be granted if the

Plaintiff would not be entitled to recover under any reasonably conceivable set of

circumstances.107

       The Plaintiff did not make a demand upon the Company, and the Complaint

pleads that demand upon the Company would have been futile.108 Rule 23.1 requires



103
    See, e.g., Defs. Angelique Irvin and Clear Align, LLC’s Mot. to Dismiss Verified Am. Compl.,
Dkt. No. 8; OB; Pl.’s Answering Br. to Defs.’ Mot to Dismiss Verified Am. Compl., Dkt. No. 15
[hereinafter “AB”]; Reply Br. Supp. Defs.’ Mot. to Dismiss Verified Am. Compl., Dkt. No. 17
[hereinafter “RB”]; Tr. of 12.1.21 Oral Arg. on Defs.’ Mot. to Dismiss, Dkt. No. 20 [hereinafter
“Oral Arg.”].
104
    Letter Br. to Sam Glasscock III Re: Equitable Tolling, Dkt. No. 21; Defs. Angelique Irvin and
Clear Align, LLC’s Suppl. Letter Br. to Sam Glasscock III Regarding Equitable Tolling, Dkt. No.
22; Reply Br. Re: Equitable Tolling, Dkt. No. 23.
105
     The text of the rule explicitly applies to limited liability companies as “unincorporated
association[s].” See Ct. Ch. R. 23.1(a), (d).
106
    Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Holdings LLC, 27 A.3d 531, 535 (Del. 2011)
(citation omitted).
107
    Id.
108
    Compl. ¶¶ 212–16.

                                               19
that pleading with respect to demand futility “comply with stringent requirements of

factual particularity.”109 The Plaintiff remains entitled to all reasonable factual

inferences that “logically flow” from the particularized facts alleged. 110 Demand is

futile if a majority of the directors could not exercise independent and disinterested

judgment regarding a demand.111

       Following Zuckerberg, the test for demand futility is as follows, assessed on

a director-by-director basis:

              (i) whether the director received a material personal
              benefit from the alleged misconduct that is the subject of
              the litigation demand,

              (ii) whether the director would face a substantial
              likelihood of liability on any of the claims that are the
              subject of the litigation demand, and

              (iii) whether the director lacks independence from
              someone who received a material personal benefit from
              the alleged misconduct that is the subject of the litigation
              demand or who would face a substantial likelihood of
              liability on any of the claims that are the subject of the
              litigation demand.112




109
     See In re INFOUSA, Inc. S’holders Litig., 953 A.2d 963, 985 (Del. Ch. 2007) (quoting
Zimmerman ex rel. Priceline.com, Inc. v. Braddock, 2002 WL 31926608, at *7 (Del. Ch. Dec. 20,
2002)).
110
    Brehm v. Eisner, 746 A.2d 244, 255 (Del. 2000).
111
    See United Food & Com. Workers Union v. Zuckerberg, 250 A.3d 862, 877 (Del. Ch. 2020),
aff’d, 262 A.3d 1034 (Del. 2021).
112
    Id. at 890.

                                             20
      I address the direct claims first before undertaking the demand futility

analysis. Because I find that demand was futile, I then proceed to an analysis of the

derivative claims.

      A. The Direct Claims Against Irvin

             1. The Breach of Contract Claim for Failure to Make Pro Rata
             Distributions

      Count 1 of the Complaint asks me to find that Irvin has breached the LLC

Agreement by paying non-pro rata distributions to herself for a number of years.113

The Defendants have attacked this count on various grounds depending on the

subject year. One subset of years, it is argued, cannot be the subject of any viable

cause of action because the statute of limitations has run. The second subset

purportedly fails because of a failure to state a claim.

      I first address the statute of limitations defense, raised in opposition to a subset

of the distribution claims for tax years predating 2017. This court of equity applies

the legal statute of limitation—for breach of contract, three years—by analogy. The

Court will dismiss such stale claims based on laches.114 The Plaintiff maintains,

however, that the statute of limitations was tolled here, in equity.




113
   Compl. ¶¶ 283–88.
114
   Erisman v. Zaitsev, 2021 WL 6134034, at *12 (Del. Ch. Dec. 29, 2021) (citing Levey v.
Brownstone Asset Mgmt., LP, 76 A.3d 764, 769 (Del. 2013)).

                                           21
                      a. The Tax Years 2014, 2015, and 2016 Distributions and
                      Equitable Tolling

       The LLC Agreement requires distributions, when made in the Managers’

discretion, to be paid on a pro rata basis:

               Distributions . . . shall be made pro rata to the Members
               in accordance with their Percentage Interests at such times
               and in such amounts as the Board of Managers shall
               determine and to the extent available and deemed
               appropriate by the Board of Managers in its sole
               discretion. 115

       The Plaintiff pleads that Irvin made non-pro rata distributions—to herself—

in tax years 2013, 2014, 2015, and 2016.116

       The Defendants argue that the statute of limitations has run on claims as to

distributions improperly made in tax years 2014, 2015, and 2016. 117 The analogous

statute of limitations expires after three years.118 Because the payments for each of

the applicable tax years were made in the following year, the challenged tax

payments occurred in 2015, 2016, and 2017. The statute would have thus run as to

these claims in 2018, 2019, and 2020, respectively. The distributions for tax years

2017 and 2018 are not challenged as running afoul of the statute of limitations.



115
    LLC Ag., § 4.1(a).
116
    See supra note 41 and accompanying text. The Plaintiff clarifies in his answering brief that he
is not seeking relief for tax year 2013, as he was not yet a member, but that this information is
provided as to tax year 2013 in support of the alleged pattern. AB 17.
117
    See OB 18–20.
118
    See, e.g., Bear Stearns Mortg. Funding Tr. 2006-SL1 v. EMC Mortg. LLC, 2015 WL 139731,
at *1 (Del. Ch. Jan. 12, 2015).

                                                22
       This Complaint was filed in 2021,119 so the statute of limitations defense is at

least facially valid. Where necessary, the plaintiff bears the burden to plead facts

that demonstrate the applicability of an exception to the statute of limitations. 120 The

answering briefing put forward tolling as a defense,121 and I invited supplemental

briefing on the question of equitable tolling at oral argument.122

       Equitable tolling stops the statute of limitations from running in three

circumstances: (1) where the defendant has fraudulently concealed important facts;

(2) where an injury was “inherently unknowable” such that discovery of its existence

“is a practical impossibility”; and (3) where a plaintiff “reasonably relies on the

competence and good faith of a fiduciary” who is alleged to have engaged in

wrongful self-dealing. 123 The Plaintiff suggests that this third scenario is implicated

here.124

       The reasoning underpinning this final circumstance is that “even an attentive

and diligent investor may rely, in complete propriety upon the good faith of

fiduciaries.” 125 Where equitable tolling applies, the statute of limitations does not



119
    See supra note 101 and accompanying text.
120
    HBMA Holdings, LLC v. LSF9 Stardust Holdings LLC, 2017 WL 6209594, at *4 (Del. Ch. Dec.
8, 2017).
121
    AB 18.
122
    Oral Arg., at 41:16–42:10.
123
    AM Gen. Holdings LLC v. The Renco Grp., Inc., 2016 WL 4440476, at *13 (Del. Ch. Aug. 22,
2016) (citation omitted).
124
    See Letter Br. to Sam Glasscock III Re: Equitable Tolling 2, Dkt. No. 21.
125
    See, e.g., Weiss v. Swanson, 948 A.2d 433, 451 (Del. Ch. 2008).

                                            23
begin to run until the plaintiff is “objectively aware” of the pertinent facts. 126 But,

there are exceptions to this exception to the statute of limitations: where a plaintiff

possesses “contractual information rights,” and therefore has the ability to enforce

those rights summarily in court, “the plaintiff’s challenge to demonstrate that he

made reasonable inquiry is greater.”127

       The Defendants argue that Schoenmann has information rights as a Member

under Section 10.7 of the LLC Agreement 128 and that he therefore must be held to

this higher standard imposed on those who hold information rights. 129 They cite

Erisman v. Zaitsev as fatal to the Plaintiff’s argument.130 The Plaintiff does not

dispute his information rights in his reply letter brief but instead seeks to distinguish

the caselaw.131

       Erisman v. Zaitsev is a recent decision of this Court that addresses the question

of equitable tolling where the plaintiffs had contractual information rights.132

Erisman finds that multiple claims are time-barred, because although the plaintiffs

could have made a timely inquiry into the various claims of wrongdoing using their



126
    In re Am. Int’l Grp., Inc., 965 A.2d 763, 813 (Del. Ch. 2009) (emphasis in original) (citation
omitted).
127
    Erisman, 2021 WL 6134034, at *13.
128
    LLC Ag., § 10.7(a).
129
    Erisman, 2021 WL 6134034, at *13.
130
    Defs. Angelique Irvin and Clear Align, LLC’s Suppl. Letter Br. to Sam Glasscock III Regarding
Equitable Tolling 4, Dkt. No. 22.
131
    Reply Br. Re: Equitable Tolling, Dkt. No. 23.
132
    Erisman, 2021 WL 6134034.

                                               24
contractual information rights, they failed to do so. 133 Thus, even though the

Erisman defendants were fiduciaries, the plaintiffs were on inquiry notice because,

via the information rights, “the information underlying plaintiff’s claim [wa]s

readily available.”134

       The Plaintiff attempts to distinguish Erisman on the basis that the “inquiry

trigger” differs. 135 The “inquiry trigger” in Erisman—that is, what caused the

plaintiffs to seek books and records and ultimately to file a lawsuit—is not explicit

in that opinion. The Plaintiff argues that Erisman’s plaintiffs challenged a failure to

make distributions generally,136 which should have triggered their information

rights. Schoenmann, by comparison, was not on inquiry notice because he was

unaware that an improper distribution was made only by the fiduciary to herself,

until “Irvin admitted she was taking money from the Company to which she was not

entitled.”137 Only then, Schoenmann argues, he “knew or had reason to know of the

facts constituting the wrong,” and equitable tolling ceased.138

       Schoenmann’s supplemental briefing, however, does not engage with the fact

that he himself was a fiduciary, not a mere investor relying upon the good faith of a




133
    See id. at *14.
134
    Id. (quoting In re Dean Witter P’ship Litig., 1998 WL 442456, at *8 (Del. Ch. July 17, 1998)).
135
    Reply Br. Re: Equitable Tolling 2, Dkt. No. 23.
136
    Id.
137
    Id. at 3.
138
    Erisman, 2021 WL 6134034, at *14 (quoting Dean Witter, 1998 WL 442456, at *6).

                                               25
fiduciary. 139 The Complaint pleads that Schoenmann was added to the Board in July

2015. 140 Schoenmann therefore should have had visibility into Irvin’s actions

superior to that of a mere investor or member. The Defendants, unsurprisingly, urge

this reading, arguing that because Schoenmann (1) had information rights as a

member and (2) had the “practical ability” to oversee the Company’s operations, he

was on inquiry notice and equitable tolling cannot save Count 1 from partial

dismissal. 141

       This conclusion, however, is belied by the extensive pleadings suggesting that

this Board was not run as a well-functioning Board. It is not apparent to me that

Schoenmann, despite his role as Manager, actually did have the “practical ability”

to oversee the Company’s operations.142              The various single-Manager Board

meetings reflected in the Company’s minutes complicate matters. 143                     It is a

reasonable inference that, under the facts pled, Irvin manipulated the operations and

composition of the Board in order to keep Schoenmann blind to her wrongdoing.

This implicates both the fiduciary and fraud prongs of the equitable tolling doctrine.

       Under the plaintiff-friendly inferences that attend a motion to dismiss,

therefore, it is inappropriate to dismiss this cause of action on laches grounds. Of


139
    See Weiss, 948 A.2d at 451.
140
    Compl. ¶ 178.
141
    See generally Defs. Angelique Irvin and Clear Align, LLC’s Suppl. Letter Br. to Sam Glasscock
III Regarding Equitable Tolling 6, Dkt. No. 22.
142
    Id.
143
    See, e.g., supra notes 51, 53, 54 and accompanying text.

                                               26
course, once the facts are developed, upon a motion for summary judgment or

otherwise, the equitable tolling doctrine may prove inapplicable. At this stage, its

application is reasonably conceivable.

                        b. The Tax Year 2017 and 2018 Distributions

          For tax years 2017 and 2018, the Company paid distributions, but the

Complaint pleads that it is not clear whether those distributions were pro rata.144

          The Defendants challenge this portion of Count I on the basis that it is

speculative and does not plead specific allegations of fact that support the

speculation. 145 I consider this argument seriously, but ultimately reject it. The

pleading with respect to distributions for tax years 2017 and 2018 is frankly skimpy,

reading as follows:

                 102. In 2018, Irvin received . . . distributions of $956,088
                 for tax year 2017, a year in which the Company made a
                 profit.

                 103. For the first time in Company history, in 2018,
                 members received distributions for the 2017 tax year.

                 104. It is unclear whether those distributions were made
                 pro rata in accordance with their Percentage Interests.

                 105. For 2019, no Clear Align tax return or Schedule K-1
                 for Irvin was produced, but other Company records show
                 Irvin took a member draw of $913,835.



144
      See supra note 42 and accompanying text.
145
      OB 20–21.

                                                 27
                106. In 2019, another profitable year, members received
                distributions for 2018 tax year.

                107. It is unclear whether those distributions were made
                pro rata in accordance with their Percentage Interests. 146

         But although it is true that a wealth of facts is not pled supporting these

allegations, some of this may be due to Clear Align’s inability (or, less generously,

unwillingness) to produce documents. More importantly, the pattern of Irvin’s

behavior pled with respect to tax years 2013, 2014, 2015, and 2016 is factually

suggestive that Irvin’s behavior pertaining to tax years 2017 or 2018 was not aligned

with her contractual duties. The pattern of behavior the Plaintiff has illuminated, the

Company’s inability or unwillingness to engage wholeheartedly in document

production under a books-and-records demand, and the facts the Plaintiff has pled

regarding Irvin are enough, if only barely, to state a claim here with respect to tax

years 2017 and 2018. Under the notice pleading standard, Irvin is aware of the

allegations, they are sufficiently pled such that Irvin can defend them, and the claim

is reasonably conceivable.

         Count 1 survives the motion to dismiss.

                2. The Implied Covenant of Good Faith and Fair Dealing

         Schoenmann has pled that Irvin breached the implied covenant of good faith

and fair dealing by removing him from the Board for beginning the internal


146
      Compl. ¶¶ 102–07.

                                            28
investigation with Noteware. 147 That removal, I note, was within her authority as

the majority member under the Company’s LLC Agreement.148

       The implied covenant of good faith and fair dealing attaches to every

contract.149 Its operation requires a party to a contract to “‘refrain from arbitrary or

unreasonable conduct which has the effect of preventing the other party . . . from

receiving the fruits’ of the bargain.”150 The Delaware Supreme Court has described

the implied covenant as a “quasi-reformation” that should be applied only as a “rare

and fact-intensive exercise.”151 “[O]ne generally cannot base a claim for breach of

the implied covenant on conduct authorized by the agreement,” because it operates

to handle “developments or contractual gaps that the asserting party pleads neither

party anticipated.”152

       Here, the LLC Agreement expressly provides Irvin’s ability, as the majority

member of the Company, to remove a director with or without cause:

              (iii) The Members that are entitled to elect a Manager may
              at any time remove (and replace) with or without cause
              any such Manager pursuant to (c)(i) above. A Member
              who removes a Manager shall promptly provide notice to
              the other Members of such removal and of the replacement
              for such Manager. 153


147
    See id. ¶ 291.
148
    See LLC Ag., § 6.1(c)(iii).
149
    Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 442 (Del. 2005) (citation omitted).
150
    Id. (citation omitted).
151
    Id. (internal quotations omitted).
152
    Nemec v. Shrader, 991 A.2d 1120, 1125–26 (Del. 2010) (citations omitted).
153
    LLC Ag., at § 6.1(c).

                                              29
       There is no gap for the implied covenant to fill here, as Irvin’s conduct is

authorized by the LLC Agreement. Of course, Irvin is bound to use her authority

consistent with the contractual fiduciary standard—by acting with loyalty and

care. 154 That, to my mind, makes clear that there is no lacuna for the covenant to

address. The breach of contract claim predicated upon the application of the implied

covenant therefore fails, although Irvin’s actions may support a breach of duty claim,

via Count 4.

       B. The Derivative Claims Against Irvin

       I must resolve the question of demand futility before addressing the derivative

claims substantively.155 The demand futility analysis generally assesses the ability

of the Board in place as of the date of the filing of a complaint.156

       The Defendants have conceded that Irvin would not be capable of impartially

assessing a demand.157 Under either Board of Managers formulation, only one more

Manager must lack independence before demand would be considered futile. All of

the Plaintiff’s allegations center on the third prong of Zuckerberg, pleading that each


154
    See id. § 6.5.
155
     Clear Align’s LLC Agreement sets up a Board of Managers. See supra note 7 and
accompanying text. Per our caselaw, “[i]f the drafters [of an LLC Agreement] have opted for a
manager-managed entity, created a board of directors, and adopted other corporate features, then
the parties to the agreement should expect a court to draw on analogies to corporate law.” Obeid
v. Hogan, 2016 WL 3356851, at *6 (Del. Ch. June 10, 2016). I thus assess demand futility here
in a manner analogous to that which I would employ if Clear Align were a corporation.
156
    Park Emps. & Ret. Bd. Emps.’ Annuity & Benefit Fund v. Smith, 2016 WL 3223395, at *9 (Del.
Ch. May 31, 2016) (citing INFOUSA, Inc., 953 A.2d at 985).
157
    OB 40.

                                              30
of the four possibly relevant managers lacks independence from Irvin and therefore

could not impartially consider a demand.158

       The inquiry into demand futility is complicated by the so-called 2021

Consent. The Plaintiff receives the benefit of the reasonable inferences at this stage.

And the Plaintiff has pled a pattern of behavior by Irvin that is troubling—an

apparent disregard both for corporate formalities and for ensuring the fidelity of

corporate documentation. The inference the Plaintiff wishes me to draw is that,

consistent with her past alleged behavior, Irvin backdated the 2021 Consent, which

was actually formulated post-Complaint, to frustrate this suit.

       This inference is reasonable, and it arises logically from the particularized

facts pled with respect to Irvin’s historical behavior. I need not rely on it, however,

because even if the date of the 2021 Consent is true, it is reasonable to believe that

the change in the Managers was made in anticipation of this action, without notice

to the Company’s members, in order to frustrate the litigation. If so, this type of

gamesmanship is inconsistent with equity, which will not require a plaintiff to go to

the expense and effort of showing why he did not make a demand on a board of

which he was unaware, created to frustrate a derivative action.159



158
   Compl. ¶¶ 217–80.
159
   Compare the situation here with that in Smith, wherein the Plaintiff filed a complaint
immediately prior to a publicly announced change in composition of the board of directors. Smith,
2016 WL 3223395, at *2. The Smith Court found that the newly appointed board was instead the
appropriate board for purposes of assessing demand futility. Id. at *9.

                                               31
       The Defendants ask me to look outside the Complaint to exhibits they provide

as attachments to their opening and reply briefs.               Those exhibits are emails

evidencing the 2021 Consent. 160 Exhibit 1 is an email dated January 29, 2021 from

Irvin, sent to Lodish, Dunbar, and Clear Align’s external counsel, attaching the 2021

Consent. 161 Exhibit 2 is an email by external counsel forwarding the 2021 Consent

to counsel representing the Defendants.162 On a motion to dismiss I am generally

constricted to reviewing only the Complaint. But even if I consider these emails

here, they imply only that the Board was validly changed in January 2021, prior to

the filing of this Complaint. They do not show that the 2021 Consent was in fact

circulated to members. The Defendants correctly argue that, as a general matter, a

consent is still effective even if prompt notice is not provided. 163 But this Court has,

in at least one case, found that failure to provide notice compelled the Court to

deviate from the default rule that written consents are effective when executed. 164

       In that case, Di Loreto v. Tiber Holding Corporation, majority stockholders

executed a written consent making a change to a provision in the pertinent

company’s certificate of incorporation. 165          That provision was currently being


160
    See RB at Exs. 1, 2.
161
    Id. at Ex. 1.
162
    Id. at Ex. 2.
163
    See Brown v. Kellar, 2018 WL 6721263 (Del. Ch. Dec. 21, 2018) (“I conclude that Section
228(e)’s notice requirement is not a condition precedent or prerequisite to a corporate action by
written consent, but rather an additional obligation resulting from that corporate action.”).
164
    See id. at *10.
165
    1999 WL 1261450, at *4 (Del. Ch. June 29, 1999).

                                               32
litigated between the company and certain minority stockholders, 166 and the

company failed to provide prompt notice to the minority stockholders of the edit.167

The company had also failed to file the amendment promptly with the Delaware

Secretary of State. 168 The Court found that “failure to give notice promptly may in

certain instances, such as this one, preclude enforcement of the amended

provisions—at least until it is filed and notice is actually given.”169 The Court then

concluded that “an unexplained five-month delay in informing the minority

stockholders of [the consent], a period during which the deleted transfer restrictions

were themselves the subject of litigation, is not prompt notice within the meaning of

Section 228.”170

       The facts before me are similar, but not identical. There was no need to file

the updated Board slate with the Delaware Secretary of State. I do not think this

distinction saves the Defendants’ arguments, however. Here, a five-month delay

also inured, during at least some portion of which the Defendants knew that

Schoenmann was purporting to bring a derivative action on behalf of the Company.

If, perhaps, the Company had immediately provided notice of the Purported Current

Board to Schoenmann, equity might be more sympathetic to the Defendants’



166
    Id. at *2, *3.
167
    Id. at *4.
168
    Id.
169
    Id. (emphasis in original).
170
    Id.

                                         33
arguments. But the record reflects that this case was on file for almost two months

before the Company provided notice to Schoenmann that the Original Demand

Board had been replaced. The delay in informing Schoenmann of the change is, as

in Di Loreto, not readily explicable absent gamesmanship.171 Knowing, as the

Company did, that Clear Align was the likely subject of litigation, and that such

litigation was in part derivative, should have compelled the Managers to provide

prompt notice of its change in Board, even if the original notice had been for some

reason delayed. The Company’s actions here do not comport with equity, even if

the 2021 Consent is valid.

       I therefore disregard the 2021 Consent in conducting the demand futility

analysis, though I do not do so lightly. The facts before me are sui generis, and

equity at the pleading stage requires that I consider the broader circumstances rather

than insisting on the form of the somewhat suspect 2021 Consent.

       To establish demand futility, then, Schoenmann must have pled particularized

facts demonstrating that either of Bell or Custer lacked independence from Irvin such

that he could not impartially consider a demand made that would, in effect, cause



171
   Defendants’ counsel noted the need for their team to get up to speed after being retained at oral
argument, indicating that some delay was only a practical reality of engaging with a new matter.
See Oral Arg., at 36:18–37:2. I accept this as true. Counsel also argued that the Board had no
knowledge that the differences in the Board composition mattered: “[i]t’s not like there were three
Delaware lawyers on the board that knew this distinction.” Id. at 39:17–19. Fair enough. But one
need not be a lawyer to notice that the Board composition had changed from that challenged in the
Complaint and to raise flags with counsel about that inconsistency.

                                                34
Irvin to become the subject of Company litigation. This Court has noted before the

difficulty a director (or here Manager) might face in determining whether to cause a

Company to sue a fellow fiduciary. 172

       The allegations the Complaint pleads against Bell and Custer are quite similar.

Both managers are compensated by Clear Align for services provided to the

Company: Bell as Chief Operating Officer; Custer via a consulting contract.173 Bell

directly reports to Irvin. 174 Irvin has the discretion to remove both or either from the

Board at will, as she did with Noteware and Schoenmann. 175 Bell and Custer are

alleged to have acted in a way that shows they are aligned with Irvin, although much

of this pleading is conclusory or inferential. 176

       I first consider whether Bell can be considered independent. While it is not

directly alleged, I can reasonably infer that his position as Chief Operating Officer

is his primary employment.177 I can also reasonably infer that, given Irvin’s

contractual control of the Company, as well as her history of replacing individuals

on the Board of Managers, her status as the majority member, and her status as the



172
    In re Oracle Corp. Deriv. Litig., 824 A.2d 917, 940 (Del. Ch. 2003).
173
    Compl. ¶¶ 220–21.
174
    Id. ¶ 225.
175
    Id. ¶ 224.
176
    See, e.g., ¶¶ 227–52.
177
    See, e.g., Sciabaucchi v. Liberty Broadband Corp., 2018 WL 3599997, at *13 (Del. Ch. July
26, 2018) (quoting Rales v. Blasband, 634 A.2d 927, 937 (Del. 1993)) (inferring that two senior
executives with titles CEO and CTO receive their primary employment from the employing
entity).

                                              35
individual to whom Bell directly reports, Bell may in fact be beholden to Irvin, as

she is “in a position to exert considerable influence” over him. 178 The allegations

are sufficient to sustain a reasonable inference that Bell is not independent of Irvin.

I may infer, therefore, that any demand served by the Plaintiff would have been

futile, and Schoenmann’s derivative claims may proceed unless they fail to state a

claim. The Defendants challenge only Count 3 on this basis, and I turn to that

analysis now.

               1. The Breach of Contract Cause of Action Fails to State a Claim

       Count 3 of the Complaint alleges a derivative breach of contract, particularly

Section 6.1(c)(i) of the LLC Agreement. 179        The Plaintiff reads the pertinent

provision to require that, once the Board of Managers was expanded beyond its

original size—one Manager, Irvin—the Board must remain upsized and contain two

or three managers. 180 Count 4 also indicates that any action taken by Irvin on behalf

of the Board when “there was not a full Board complement” is unauthorized and

invalid.181

       Section 6.1(c)(i) of the LLC Agreement provides:

               (i) The number of Managers shall be one (1) until such
               time as the Members holding a majority of the Voting
               Rights determine to increase such number, and such

178
    Id. (citing Rales, 634 A.2d at 937).
179
    Compl. ¶ 295.
180
    Id. ¶¶ 295–99.
181
    Id. ¶ 299.

                                           36
              Manager(s) shall be elected (including election following
              removal, resignation or death) by the affirmative vote of
              the Members holding a majority of the Voting Rights.
              Unless so determined otherwise, the Manager shall be
              Angelique Irvin.182

       Delaware caselaw requires contracts to be interpreted per their terms; “clear

and unambiguous terms are interpreted according to their ordinary and usual

meaning.”183 Contract interpretation is a question of law. 184 To interpret contracts,

Delaware courts apply an objective theory, construing the contract as would an

objective, reasonable third party. 185 The court’s analysis is focused “solely on the

language of the contract itself. If that language is unambiguous, its plain meaning

alone dictates the outcome.”186

       The provision replicated above provides plenary authority to the majority of

the members to determine the number and identity of the Board at any time. It does

not, moreover, contain any express language supporting the Plaintiff’s position that

once expanded, Clear Align’s Board must remain so expanded. The entirety of the

Plaintiff’s argument hinges on the word “until”; his answering brief argues that this

language is unambiguous and clearly requires the Board remain upsized following



182
    LLC Ag., at § 6.1(c).
183
    Allied Cap. Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1030 (Del. Ch. 2006) (citation
omitted).
184
    Id.
185
    Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010).
186
    Comet Sys., Inc. S’holders’ Agent v. MIVA, Inc., 980 A.2d 1024, 1030 (Del. Ch. 2008) (quoting
Chambers v. Genesee & Wyo. Inc., 2005 WL 2000765, at *5 (Del. Ch. Aug. 11, 2005)).

                                               37
the original expansion to add Noteware to the Board in 2009. 187 But that is a non-

sequitur, to my mind. A statement that the number of the managers shall be one,

“until” it is not, does not imply a limitation on the members’ ability to return the

number to one.

       Again, the contractual standard by which the actions of the Defendants must

be measured is loyalty (including good faith) and care. At oral argument, the

Plaintiff’s counsel with respect to this claim “concede[d] it’s duplicative—perhaps

duplicative of our fiduciary duty claim.” 188 Based on this representation, and based

on the lack of contractual language supporting the instant Count, I conclude that the

separate Count 3 for breach of contract should be dismissed. To the extent the

Plaintiff seeks to vindicate the substance of this claim, he has not waived his ability

to argue that Irvin’s removal of Managers, coupled with any self-dealing activity,

was a breach of fiduciary duty arising under Count 4.189

                                        ***

       The Defendants’ motion to dismiss did not seek dismissal of Count 4 for

failure to state a claim. Because I have found that demand was futile, and because

it was not challenged under Rule 12(b)(6), Count 4 (for breach of fiduciary duty)

survives.


187
    AB 31.
188
    Oral Arg., at 32:2–6.
189
    See id.

                                          38
                              III. CONCLUSION

      The Defendants’ motion to dismiss is GRANTED in part and DENIED in part.

      For clarity, the motion to dismiss is GRANTED as to Counts 2 and 3 of the

Complaint. The motion to dismiss is DENIED as to Counts 1 and 4 of the Complaint.

      The parties should submit an appropriate form of order.




                                       39